DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment to the claims filed January 29, 2022 is acknowledged.  Claims 23, 33 and 39 (currently amended) and 24-28, 31, 32, 34, 37, 38, 41 and 43 (previously presented) will be examined on the merits.  Claims 1-22 were previously canceled.  Claims 29, 30, 35, 36, 40 and 42 were previously withdrawn from consideration. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4.	Claim(s) 23-28, 31-34, 37-39 and 41 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gormley et al. (U.S. Patent Pub. No. 2008/0051294).

hybridizing an anchor primer to a first region of a polynucleotide, extending the anchor primer with a polymerase to incorporate a plurality of sequencing nucleotides wherein each of the plurality of sequencing nucleotides comprises a fluorescent tag and a blocking molecule and extending the anchor primer comprises detecting a fluorescent tag, removing the detected fluorescent tag, and removing a blocking molecule (a primer is part of double-stranded hairpin constructs spaced on a solid support such as an array that hybridizes to a genomic DNA strand that has been ligated to the hairpin construct, wherein the primer is extended to incorporate a fluorescently-labeled nucleotide at the end of the primer that is complementary to the first base of the genomic DNA strand, wherein the fluorescent group from the incorporated nucleotide is cleaved after detection, wherein the fluorescently-labeled nucleotide comprises a blocking functionality to ensure that only one nucleotide is incorporated during a cycle, and wherein the block is removed to enable another single nucleotide incorporation complementary to the second base of the genomic DNA strand, paragraph 56, lines 8-15 and Figure 1 and Figure 2, steps 2-5), wherein
each of the plurality of sequencing nucleotides is complementary to one of a plurality of sequenced nucleotides of the polynucleotide adjacent to the first region (a plurality of nucleotides, each comprising a different fluorophore, are used in further 
the polynucleotide comprises a capture molecule covalently bound to a bead and a second region, wherein the bead is attached to a substrate and the second region is complementary to a polynucleotide fragment isolated from a biological source (target nucleic acid sequences of genomic DNA strands from different sources are immobilized on an array via a capture moiety comprising a functionality capable of effecting immobilization of the target sequences, wherein the genomic DNA strands are ligated to the hairpin constructs bound to the array to become a contiguous polynucleotide with the construct, and thus the target sequence becomes covalently bound to the array, paragraphs 7 and 56, and Figure 2, first step; while the solid support to which nucleic acid sequences are attached may be a flat surface such as an array, the solid support may also comprise a microbead, see paragraph 60).
With regards to claim 24, Gormley teaches a method wherein a plurality of capture molecules are covalently bound to the bead (the hairpin construct that is ligated to a genomic DNA fragment may also comprise a functionality at its looped end to allow it to be covalently attached to a solid support, see paragraph 55). 
With regards to claim 25, Gormley teaches a method wherein the plurality of capture molecules comprise a plurality of first regions with identical sequences to each other (the hairpin constructs may comprise unique sequence tag sites for each construct, but also common hairpin sequences and endonuclease nicking sequences, paragraphs 13, 28, 29, 31, 33 and 64; see sequences of two hairpins showing common hairpin and endonuclease sequence sites, and unique tag sites, paragraph 113).

With regards to claims 27 and 28, Gormley teaches a method further comprising progressively scanning the substrate to produce image data and processing the image data to identify individual sites and a most recently attached nucleotide at each site (each polynucleotide of the array may be imaged simultaneously, or by scanning the array, a fast sequential analysis may be performed, wherein each molecule is individually resolvable and detectable as a single molecule fluorescent point, and fluorescence from a single molecule fluorescent point exhibits single step photobleaching, see paragraphs 76-78 and 87-88). 
With regards to claims 31 and 32, Gormley teaches a method wherein the plurality of beads are regularly spaced on the substrate (the arrays may comprise a density of sites so that single molecules are capable of being resolved by optical microscopy, wherein the sites for performing sequencing are distributed on the array in the range of 106 to 107 polynucleotides per cm2, or one molecule spaced per 250 nm2, 
With regards to claim 33, Gormley teaches a method (methods are provided for sequencing nucleic acids and distinguishing between nucleic acid sequences on an array, the nucleic acids originating from different sources, see Abstract and paragraphs 5 and 6), comprising
hybridizing an anchor primer to a first region of a polynucleotide, extending the anchor primer with a polymerase to incorporate a plurality of sequencing nucleotides wherein each of the plurality of sequencing nucleotides comprises a fluorescent tag and a blocking molecule and extending the anchor primer comprises detecting a fluorescent tag, removing the detected fluorescent tag, and removing a blocking molecule (a primer is part of double-stranded hairpin constructs spaced on a solid support such as an array that hybridizes to a genomic DNA strand that has been ligated to the hairpin construct, wherein the primer is extended to incorporate a fluorescently-labeled nucleotide at the end of the primer that is complementary to the first base of the genomic DNA strand, wherein the fluorescent group from the incorporated nucleotide is cleaved after detection, wherein the fluorescently-labeled nucleotide comprises a blocking functionality to ensure that only one nucleotide is incorporated during a cycle, and wherein the block is removed to enable another single nucleotide incorporation complementary to the second base of the genomic DNA strand, paragraph 56, lines 8-15 and Figure 1 and Figure 2, steps 2-5), wherein
each of the plurality of sequencing nucleotides is complementary to one of a plurality of sequenced nucleotides of the polynucleotide adjacent to the first region (a 
the polynucleotide comprises a capture molecule covalently bound to a bead and a second region, wherein the bead is attached to a substrate and the second region is complementary to a polynucleotide fragment isolated from a biological source, and the substrate comprises a plurality of beads to each of which a plurality of capture molecules are covalently bound, wherein the plurality of capture molecules bound to each of the plurality of beads comprise a plurality of first regions with identical sequences to each other (target nucleic acid sequences of genomic DNA strands from different sources are immobilized on an array via a capture moiety comprising a functionality capable of effecting immobilization of the target sequences, wherein the genomic DNA strands are ligated to the hairpin constructs bound to the array to become a contiguous polynucleotide with the construct, and thus the target sequence becomes covalently bound to the array, paragraphs 7 and 56, and Figure 2, first step; while the solid support to which nucleic acid sequences are attached may be a flat surface such as an array, the solid support may also comprise a microbead, see paragraph 60; the hairpin constructs may comprise unique sequence tag sites for each construct, but also common hairpin sequences and endonuclease nicking sequences, paragraphs 13, 28, 29, 31, 33 and 64; see sequences of two hairpins showing common hairpin and endonuclease sequence sites, and unique tag sites, paragraph 113). 
With regards to claim 34, Gormley teaches a method further comprising progressively scanning the substrate to produce image data and processing the image 
With regards to claims 37 and 38, Gormley teaches a method wherein the plurality of beads are regularly spaced on the substrate (the arrays may comprise a density of sites so that single molecules are capable of being resolved by optical microscopy, wherein the sites for performing sequencing are distributed on the array in the range of 106 to 107 polynucleotides per cm2, or one molecule spaced per 250 nm2, paragraphs 34 and 78 and Figure 1; the sequencing reactions may be performed on beads, paragraph 60).
With regards to claim 39, Gormley teaches a method (methods are provided for sequencing nucleic acids and distinguishing between nucleic acid sequences on an array, the nucleic acids originating from different sources, see Abstract and paragraphs 5 and 6), comprising
hybridizing an anchor primer to a first region of a polynucleotide, extending the anchor primer with a polymerase to incorporate a plurality of sequencing nucleotides wherein each of the plurality of sequencing nucleotides comprises a fluorescent tag and a blocking molecule and extending the anchor primer comprises detecting a fluorescent tag, removing the detected fluorescent tag, and removing a blocking molecule (a primer is part of double-stranded hairpin constructs spaced on a solid support such as an array 
each of the plurality of sequencing nucleotides is complementary to one of a plurality of sequenced nucleotides of the polynucleotide adjacent to the first region (a plurality of nucleotides, each comprising a different fluorophore, are used in further cycles to generate a sequence of the genomic DNA strand, paragraph 56, lines 15-22), and
the polynucleotide comprises a capture molecule covalently bound to a bead and a second region, wherein the bead is attached to a substrate and the second region is complementary to a polynucleotide fragment isolated from a biological source, the substrate comprises a plurality of beads to each of which a plurality of capture molecules are covalently bound, wherein the plurality of capture molecules bound to each of the plurality of beads comprise a plurality of first regions with identical sequences to each other (target nucleic acid sequences of genomic DNA strands from different sources are immobilized on an array via a capture moiety comprising a functionality capable of effecting immobilization of the target sequences, 
progressively scanning the substrate to produce image data and processing the image data to identify individual sites and a most recently attached nucleotide at each site (each polynucleotide of the array may be imaged simultaneously, or by scanning the array, a fast sequential analysis may be performed, wherein each molecule is individually resolvable and detectable as a single molecule fluorescent point, and fluorescence from a single molecule fluorescent point exhibits single step photobleaching, see paragraphs 76-78 and 87-88). 
With regard to claims 41, Gormley teaches a method wherein the plurality of beads are regularly spaced on the substrate (the arrays may comprise a density of sites so that single molecules are capable of being resolved by optical microscopy, wherein the sites for performing sequencing are distributed on the array in the range of 106 to 107 polynucleotides per cm2, or one molecule spaced per 250 nm2, paragraphs 34 and 78 and Figure 1; the sequencing reactions may be performed on beads, paragraph 60).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gormley et al. (U.S. Patent Pub. No. 2008/0051294) in view of Shchepinov et al. (U.S. Patent Pub. No. 2007/0219367).

Shchepinov teaches methods of sequencing a target polynucleotide, including many molecules in parallel such as on an array, the method comprising a modified form of sequencing by synthesis (see Abstract, paragraph 1 and paragraphs 21-27).  Specifically with regard to claim 43, Shchepinov teaches that a sequencing by synthesis reaction may be performed on surfaces such as microarrays, microbeads, nanovials or microwells, either in an ordered arrangement or a random arrangement, and may also be performed free in solution such as in the wells of a microtitre plate, or within micro or nano-scale vials, wells or structures (see paragraphs 138 and 204). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Gormley and Shchepinov since both references teach methods for performing sequencing by synthesis reactions of many polynucleotides in parallel, such as on an array.  While, Gormley teaches that sequencing reactions may be performed on surfaces such as beads (see paragraph 60), Shchepinov further teaches that sequencing reactions may be performed on surfaces such as microbeads or microwells, and also teaches that they may be performed in solution in wells or microwells (paragraphs 138 and 204).  Thus, an ordinary practitioner would have been motivated to combine the methods of Gormley and Shchepinov since Shchepinov teaches additional types of surfaces or chambers for performing sequencing reactions, and thus reactions as taught by Gormley that may be performed on array surfaces, could readily be performed in nano-scale wells or other 

Response to Arguments
9.	Applicant's arguments filed January 29, 2022 have been fully considered but they are persuasive only in part. 
	Applicant argues that the rejection to claims 23-28, 31-34, 37-39, 41 and 43 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite should be withdrawn as the claims have been amended to clarify that the detected fluorescent tag is removed prior to incorporation of the next nucleotide, and that the polynucleotide comprises a capture molecule covalently bound to a bead, wherein the bead is attached to a substrate.  The examiner agrees and therefore the rejection is withdrawn. 
Applicant then argues that the rejection of claims 23-28, 31-34, 37-39 and 41 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gormley et al. (U.S. Patent Pub. No. 2008/0051294) should be withdrawn since Gormley fails to disclose each and every feature recited in independent claims 23, 33 and 39.  In particular, Applicant argues that Gormley, while teaching a step of ligating a nucleotide fragment to an end of an anchor DNA, does not disclose a polynucleotide comprising a region complementary to a polynucleotide fragment isolated from a biological source as recited in claims 23, 33 and 39.  Applicant further points to paragraph 17 and Figure 2 of Gormley which teach the ligation of a capture moiety to a “target nucleic acid, which is preferably DNA, from a particular source”.  The examiner asserts that such a target nucleic acid may be 
Applicant then argues that the rejection of claim 43 under 35 U.S.C. § 103(a) over Gormley in view of Shchepinov et al. (U.S. Patent Pub. No. 2007/0219367) should be withdrawn since the claim depends from an allowable claim (claim 41).  The 

Summary
10.	Claims 23-28, 31-34, 37-39, 41 and 43 are rejected over the prior art.  No claims are free of the prior art. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637